PoR cuaNto, del legajo de la sentencia elevado a esta Corte con motivo de esta apelación, certificado por el Secretario, aparece que el apelante fué acusado por el fiscal del distrito de un delito de vio-lación; que liizo la alegación de no culpable y solicitó juicio por jurado, y que celebrado el juicio el jurado lo declaró culpable y la. corte dictó sentencia condenándolo a sufrir cinco años de presidio; y
Pon cuanto, en el alegato presentado por el propio acusado se sos-tiene que la prueba de cargo fué insuficiente para condenarlo, refi-riendo él mismo en qué consistió la evidencia, pero sin que ésta se baya elevado en alguna de las formas reconocidas por la ley:
PoR tanto, no existiendo base para penetrar en el estudio de la prueba y no apareciendo del legajo de la sentencia que se cometiera error alguno, debe declararse, como se declara, sin lugar el recurso y en su consecuencia confirmarse, como se confirma, la sentencia ape-lada que dictó la Corte de Distrito de Ponce el 25 de septiembre de 1933.